Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-109185, 333-118764, 333-91755, 333-132100, 333-161516, 333-75243, 333-52852, and 333-185757 on Form S-8 and Registration Statement No.333-207652 on Form S-3 of our reports dated August 2, 2017, relating to the consolidated financial statements of Microsoft Corporation and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Microsoft Corporation for the year ended June30, 2017. /s/DELOITTE& TOUCHE LLP Seattle, Washington August 2, 2017
